Mr. Justice Walker delivered the opinion of the Court: We have carefully examined the record in this case, and fail to find evidence that supports the verdict. It appears that appellee was employed by Colborn one day, and was fully paid for the labor thus performed. Appellant, seeing appellee at work in the forenoon of the day he was employed, inquired how he came there, and, on being informed, said as he had ' commenced, he might finish out the day, but told Colborn to inform appellee that he would not be wanted longer. Appellant during the day notified him that he would not be employed longer than that day, and the foreman on this work did the same. He was not subsequently employed by appellant, or by any one for him having authority to engage his services. If appellee did any thing after he was discharged, it was to assist Colborn to make the calculations he was employed to make, and 'for which he was paid by appellant. Appellee testified that he was idle most of the time, and that his services consisted, the greater part of the time, in occupying a seat in appellants’ office; and he admits that he was notified that his services were not wanted, on Monday next after he had worked on the previous Saturday. But he says he was ready to do any thing, if required. He only testified to having computed the number of feet of lumber necessary to construct a small boat, and says it may have taken five minutes time. All the evidence considered, appellee’s claim seems to be wholly baseless and entirely unsupported by evidence. As the verdict is not sustained by the testimony, the judgment must be reversed and the cause remanded. Judgment reversed.